Citation Nr: 1726556	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 40 percent for traumatic brain injury (TBI) residuals.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1996 and from February 2003 to April 2004.  He also had a verified period of active duty for training (ACDUTRA) from June 1990 to August 1990.  He received the Army Commendation Medal and Bronze Star Medal.  

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for TBI residuals and assigned an initial 40 percent disability rating, from November 19, 2009.

In August 2015 and July 2016, the Board remanded this matter for further development.

As noted in the Board's August 2015 and July 2016 remands, the matters of the Veteran's entitlement to service connection for hormone abnormalities and erectile dysfunction, as secondary to service-connected TBI, were raised in a July 2015 statement.  However, as these matters have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them, and they must again be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016).  See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected TBI residuals may have worsened since his last VA examination in September 2016.  For example, the 
September 2016 VA examination report indicates that there was objective evidence on testing of only mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Veteran subsequently submitted a January 2017 neuropsychological consultation report from Neurocognitive Associates which indicates that objective testing revealed moderate to severe memory impairment and moderate impairment of some executive functions.  The neuropsychologist who conducted the evaluation concluded that the "combination of memory and executive function impairments severely constrain [the Veteran's] general abilities and have affected job performance. . . ."

Given the evidence of potential worsening of the Veteran's TBI residuals and the fact that the issue of entitlement to a higher initial rating for the service-connected TBI residuals is otherwise being remanded to obtain additional treatment records, the Board finds that a new examination should be conducted upon remand to assess the current severity of the service-connected TBI residuals.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran reported in a January 2017 statement that he received relevant treatment for memory loss from his VA primary care physician in January 2017. The VA treatment records which are currently included in the claims file are contained in the Phoenix Vista electronic records system (dated to August 2016), the Salisbury Vista electronic records system (dated to April 2012), the Chicago Vista electronic records system (dated to May 2015), the Columbia Vista electronic records system (dated to December 2009), and the Asheville Vista electronic records system (dated to April 2012).  Hence, it appears that there are additional pertinent VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for TBI residuals, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for TBI residuals from any sufficiently identified private treatment provider from whom records have not already been obtained.  Attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records contained in the Phoenix Vista electronic records system and dated since August 2016;

(b)  all records contained in the Salisbury Vista electronic records system and dated since April 2012;

(c)  all records contained in the Columbia Vista electronic records system and dated since December 2009;

(d)  all records contained in the Chicago Vista electronic records system and dated since May 2015;

(e)  all records contained in the Asheville Vista electronic records system and dated since April 2012; and 

(f)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA TBI examination to assess the severity of his service-connected TBI residuals.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should provide an assessment of the current nature and severity of all residuals of the Veteran's service-connected TBI consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  The examiner should specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner should also identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI. If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from the symptoms and impairment attributable to the identified residuals of a TBI.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.

In making his or her assessment, the examiner should specifically review and consider the January 2017 neuropsychological consultation report from Neurocognitive Associates.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his TBI residuals.  

4.  If the full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers all additional relevant evidence received since the most recent SSOC in December 2016 (including the January 2017 neuropsychological consultation report from Neurocognitive Associates and any other additional relevant evidence).  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

